Per Curiam. Donald E. Zueco, by his attorney, Michael Knollmeyer, has filed a motion for rule on the clerk. The motion admits that the record was not timely filed but states that it was not the fault of appellant’s counsel. The motion does not state good cause for granting the motion as discussed in our per curiam issued February 5, 1979. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).  If the appellant’s attorney will file within thirty days from the date of this per curiam a motion and affidavit in this case accepting full responsibility for not timely filing the transcript, the motion will be granted and a copy of the opinion will be forwarded to the Committee on Professional Conduct. The present motion for rule on the clerk is denied.